Per Curiam.

The defendant is a foreign corporation and, claiming never to have been served with a summons in this action, appeals by virtue of the provisions of section 311 of the Municipal Court Act, from a judgment rendered in favor of the plaintiff and, upon appeal, submits affidavits im support of its contention. The affidavits are clear and explicit, and substantially uncontradicted, to the effect that service of the summons was made upon a person who was not an, officer of the defendant corporation, or the cashier, director or managing agent thereof. The person served was not an agent of the defendant in any respect, but had authority only to sell its goods in this city at a stated price. Under such circumstances the court below acquired no jurisdiction over the defendant and the judgment must be reversed.
Present: Scott, Teuax and Bisohoee, JJ.
Judgment reversed, with costs, and complaint dismissed